Case 19-43756   Doc 79   Filed 01/02/20 Entered 01/02/20 09:39:47   Desc Main
                           Document     Page 1 of 7



             AMENDED EXHIBIT A
 TO NOTICE OF HEARING AND MOTION FOR AN
ORDER (I) GRANTING EXPEDITED HEARING; AND
 (II) ESTABLISHING PROCEDURES REGARDING
       ADEQUATE ASSURANCE OF FUTURE
         PERFORMANCE FOR UTILITIES
                DOCKET NO. 75
       Case 19-43756            Doc 79   Filed 01/02/20 Entered 01/02/20 09:39:47   Desc Main
                                           Document     Page 2 of 7

Description
ALL CITY ENVIRONMENTAL Total
ALLIANCE REFRIGERATION CO INC Total
ALLIANCE REFRIGERATION CO INC ADJUSTMENT Total
ALLIANT ENERGY IOWA Total
AMEREN ILLINOIS Total
AMEREN MISSOURI Total
ARKADIN INC Total
ARKADIN INC ADJUSTMENT Total
AT AND T Total
AT&T Total
AT&T ADJUSTMENT Total
AT&T MOBILITY CORP (3057) Total
AT&T VOID Total
ATMOS ENERGY Total
BLACK HILLS ENERGY Total
CASS CO ELECTRIC COOP Total
CEDAR RAPIDS WATER DEPT Total
CENTERPOINT ENERGY Total
CENTURYLINK Total
CITIZENS ENERGY GROUP Total
CITY OF DAVENPORT Total
CITY OF EAGAN Total
CITY OF ELLSWORTH Total
CITY OF FARGO UTILITIES Total
CITY OF MAPLE GROVE UTILITIES Total
CITY OF NAPERVILLE Total
CITY OF OLATHE WATER Total
CITY OF ST CLOUD UTILITIES Total
CITY OF ST CLOUD UTILITIES ADJUSTMENT Total
CITY OF TROY Total
CITY UTILITIES FORT WAYNE Total
CLAY TOWNSHIP REGIONAL Total
CLIVE WATER DEPT Total
COLUMBIA GAS OF OHIO Total
COMCAST Total
COMCAST CORPORATE Total
COMCAST CABLE Total
COMCAST CABLE ADJUSTMENT Total
COMCAST CORPORATION Total
COMCAST HOLDINGS CORPORATION Total
COMCAST HOLDINGS CORPORATION ADJUSTMENT Total
COMED Total
COMPLETE SOLUTIONS AND SOURCING INC Total
CONSTELLATION NEWENERGY INC Total
CONSUMERS ENERGY Total
Culligan Water Total
       Case 19-43756             Doc 79   Filed 01/02/20 Entered 01/02/20 09:39:47   Desc Main
                                            Document     Page 3 of 7

CULLIGAN WATER COND Total
Culligan Water Cond - SF Total
CULLIGAN WATER COND ADJUSTMENT Total
CVB INC Total
DAKOTA ELECTRIC Total
DEPARTMENT OF PUBLIC UTILITIES Total
DISCOUNT WASTE AND Total
DISCOUNT WASTE AND 10/31/2019 Total
DISCOUNT WASTE AND 8/31/2019 Total
DISCOUNT WASTE AND 9/30/2019 Total
DISCOUNT WASTE AND ADJUSTMENT Total
DOMINION EAST OHIO Total
DOVER GREASE TRAPS Total
DTE ENERGY Total
EAST PEORIA WATER AND SEWER DEPT Total
ELLSWORTH COOP TELEPHONE ASSN Total
ENVIROMATIC CORP OF AMERICA Total
FLORIDA CITY GAS Total
FLORIDA POWER AND LIGHT Total
FRANKLIN WATER& WASTEWATER Total
FRONTIER Total
GREAT LAKES WATER AUTHORITY Total
HAUSERS WATER SYSTEMS INC Total
ILLINOIS POWER MARKETING VOID Total
INDIANA MICHIGAN POWER Total
INDIANAPOLIS POWER AND LIGHT Total
INFINITE ENERGY INC Total
IOWA AMERICAN WATER Total
KANSAS CITY BOARD Total
KANSAS CITY POWER& LIGHT Total
KCMO WATER SVCS DEPARTMENT Total
KIRBY WATER CONDITIONING Total
KIRBY WATER CONDITIONING VOID Total
KOTHRADE SEWER WATER AND Total
LINCOLN ELECTRIC SYSTEM Total
MALLORY VALLEY UTILITY DISCT Total
METROPOLITAN ST LOUIS Total
METROPOLITAN UTILITIES DISCT Total
MIAMIDADE WATER& SEWER DEPT Total
MIDAMERICAN ENERGY Total
MIDDLE TENNESSEE ELECTRIC Total
MINNESOTA ENERGY RESOURCES Total
MISHAWAKA UTILITIES Total
MISSOURI AMERICAN WATER Total
NICOR GAS Total
NIPSCO FW Total
NORTHVILLE TOWNSHIP Total
      Case 19-43756           Doc 79   Filed 01/02/20 Entered 01/02/20 09:39:47   Desc Main
                                         Document     Page 4 of 7

OPPD OMAHA Total
PEOPLES Total
PEPCO Total
PRAXAIR DISTRIBUTION INC Total
PRECISION WASTE SOLUTIONS LLC Total
ROCK RIVER WATER Total
SIOUX FALLS UTILITIES Total
SPIRE MISSOURI INC Total
TDS TELECOM Total
THE ILLUMINATING CO Total
THE TRASH MAN Total
TOLEDO EDISON MAUMEE Total
UGI ENTERPRISES INC Total
VECTREN ENERGY DELIVERY Total
VERIZON Total
VERIZON WIRELESS Total
VERIZON WIRELESS ADJUSTMENT Total
VILLAGE OF CHERRY VALLEY Total
VILLAGE OF NORTHBROOK Total
VILLAGE OF ORLAND PARK WATER Total
VILLAGE OF SCHAUMBURG Total
WASHINGTON GAS Total
WASTE MANAGEMENT NATIONAL Total
WASTE MANAGEMENT NATIONAL SERVICES INC Total
WINDSTREAM Total
WRIGHTHENNEPIN ELECTRIC Total
XCEL ENERGY Total
                           Case 19-43756                                         Doc 79                 Filed 01/02/20 Entered 01/02/20 09:39:47                                                                       Desc Main
                                                                                                          Document     Page 5 of 7


          Generated:12/30/2019 1:33:31 PM

                   AP Aging As Of: 12/30/2019
Company: 74 - GRANITE CITY FOOD& BREWERY LTD | Aged By: Invoice Date


                           Co    Vendor                        Vendor Name    Vendor Group   Pay Type       Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30       < 60      < 90   Over Period
                            74     01061               CITY OF DAVENPORT               UT     CHECK      255754113019   click     11/30/2019    Net 1          12/1/2019     101.86       0.00    101.86        0.00      0.00          0.00
                            74     01061               CITY OF DAVENPORT               UT     CHECK       63901112119   click     11/21/2019    Net 1         11/22/2019     971.87       0.00       0.00    971.87       0.00          0.00
                                                                                                                                                           Vendor Totals    1,073.73      0.00    101.86     971.87       0.00          0.00


                           Co    Vendor                        Vendor Name    Vendor Group   Pay Type       Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30       < 60      < 90   Over Period
                            74     01093                VERIZON WIRELESS               UT     CHECK      300004032518   click      3/25/2018    Net 1          3/26/2018     (50.12)      0.00       0.00       0.00      0.00        (50.12)
                                                                                                                                                           Vendor Totals     (50.12)      0.00       0.00       0.00      0.00        (50.12)


                           Co    Vendor                        Vendor Name    Vendor Group   Pay Type       Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30       < 60      < 90   Over Period
                            74     01177                CLIVE WATER DEPT               UT     CHECK      390100121619   click     12/16/2019    Net 1         12/17/2019    3,018.94      0.00   3,018.94       0.00      0.00          0.00
                                                                                                                                                           Vendor Totals    3,018.94      0.00   3,018.94       0.00      0.00          0.00




                           Co    Vendor                        Vendor Name    Vendor Group   Pay Type       Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30       < 60      < 90   Over Period
                            74     01267       CEDAR RAPIDS WATER DEPT                 UT     CHECK      260704120519   click      12/5/2019    Net 1          12/6/2019    1,236.17      0.00   1,236.17       0.00      0.00          0.00
                                                                                                                                                           Vendor Totals    1,236.17      0.00   1,236.17       0.00      0.00          0.00


                           Co    Vendor                        Vendor Name    Vendor Group   Pay Type       Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30       < 60      < 90   Over Period
                            74     01297       CITY OF ST CLOUD UTILITIES              UT     CHECK      014606110419   click      11/4/2019    Net 1          11/5/2019    2,763.18      0.00       0.00   2,763.18      0.00          0.00
                                                                                                                                                           Vendor Totals    2,763.18      0.00       0.00   2,763.18      0.00          0.00


                           Co    Vendor                        Vendor Name    Vendor Group   Pay Type       Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30       < 60      < 90   Over Period
                            74     01387            IOWA AMERICAN WATER                UT     CHECK      368452010220   click       1/2/2020    Net 1           1/3/2020      65.40      65.40       0.00       0.00      0.00          0.00
                                                                                                                                                           Vendor Totals      65.40      65.40       0.00       0.00      0.00          0.00


                           Co    Vendor                        Vendor Name    Vendor Group   Pay Type       Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30       < 60      < 90   Over Period
                            74     03000                       XCEL ENERGY             UT     CHECK      528615120219   click      12/2/2019    Net 1          12/3/2019    3,410.63      0.00   3,410.63       0.00      0.00          0.00
                            74     03000                       XCEL ENERGY             UT     CHECK      558363112819   click     11/28/2019    Net 1         11/29/2019    3,920.35      0.00       0.00   3,920.35      0.00          0.00
                            74     03000                       XCEL ENERGY             UT     CHECK      629151120219   click      12/2/2019    Net 1          12/3/2019    1,988.47      0.00   1,988.47       0.00      0.00          0.00
                                                                                                                                                           Vendor Totals    9,319.45      0.00   5,399.10   3,920.35      0.00          0.00


                           Co    Vendor                        Vendor Name    Vendor Group   Pay Type       Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30       < 60      < 90   Over Period
                            74     03235                       WINDSTREAM              UT     CHECK      227254121819   click     12/18/2019    Net 1         12/19/2019    4,957.56      0.00   4,957.56       0.00      0.00          0.00
                            74     03235                       WINDSTREAM              UT     CHECK      716823120619   click      12/6/2019    Net 1          12/7/2019     685.89       0.00    685.89        0.00      0.00          0.00
                                                                                                                                                           Vendor Totals    5,643.45      0.00   5,643.45       0.00      0.00          0.00


                           Co    Vendor                        Vendor Name    Vendor Group   Pay Type       Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30       < 60      < 90   Over Period
                            74     03282              BLACK HILLS ENERGY               UT     CHECK      817819120519   click      12/5/2019    Net 1          12/6/2019    2,145.50      0.00   2,145.50       0.00      0.00          0.00
                                                                                                                                                           Vendor Totals    2,145.50      0.00   2,145.50       0.00      0.00          0.00


                           Co    Vendor                        Vendor Name    Vendor Group   Pay Type       Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30       < 60      < 90   Over Period
                            74     03379                       CENTURYLINK             UT     CHECK      036567121319   click     12/13/2019    Net 1         12/14/2019        8.66      0.00       8.66       0.00      0.00          0.00
                                                                                                                                                           Vendor Totals        8.66      0.00       8.66       0.00      0.00          0.00


                           Co    Vendor                        Vendor Name    Vendor Group   Pay Type       Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30       < 60      < 90   Over Period
                            74     03385        WRIGHTHENNEPIN ELECTRIC                UT     CHECK      905601120119   click      12/1/2019    Net 1          12/2/2019    5,078.00      0.00   5,078.00       0.00      0.00          0.00
                                                                                                                                                           Vendor Totals    5,078.00      0.00   5,078.00       0.00      0.00          0.00


                           Co    Vendor                        Vendor Name    Vendor Group   Pay Type       Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30       < 60      < 90   Over Period
                            74     03420             CENTERPOINT ENERGY                UT     CHECK      169285112919   click     11/29/2019    Net 1         11/30/2019    3,760.65      0.00       0.00   3,760.65      0.00          0.00
                                                                                                                                                           Vendor Totals    3,760.65      0.00       0.00   3,760.65      0.00          0.00


                           Co    Vendor                        Vendor Name    Vendor Group   Pay Type       Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30       < 60      < 90   Over Period
                            74     03843                 DAKOTA ELECTRIC               UT     CHECK      853975112219   click     11/22/2019    Net 1         11/23/2019    3,905.85      0.00       0.00   3,905.85      0.00          0.00
                                                                                                                                                           Vendor Totals    3,905.85      0.00       0.00   3,905.85      0.00          0.00


                           Co    Vendor                        Vendor Name    Vendor Group   Pay Type       Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30       < 60      < 90   Over Period
                            74     04136                           AT AND T            UT     CHECK      692896121119   click     12/11/2019    Net 1         12/12/2019      86.44       0.00     86.44        0.00      0.00          0.00
                                                                                                                                                           Vendor Totals      86.44       0.00     86.44        0.00      0.00          0.00


                           Co    Vendor                        Vendor Name    Vendor Group   Pay Type       Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30       < 60      < 90   Over Period
                            74     04190       KANSAS CITY POWER& LIGHT                UT     CHECK      644437121519   click     12/15/2019    Net 1         12/16/2019    3,815.29      0.00   3,815.29       0.00      0.00          0.00
                            74     04190       KANSAS CITY POWER& LIGHT                UT     CHECK      881029121119   click     12/11/2019    Net 1         12/12/2019    5,043.61      0.00   5,043.61       0.00      0.00          0.00
                                                                                                                                                           Vendor Totals    8,858.90      0.00   8,858.90       0.00      0.00          0.00


                           Co    Vendor                        Vendor Name    Vendor Group   Pay Type       Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30       < 60      < 90   Over Period
                            74     04246                      ATMOS ENERGY             UT     CHECK      478642120519   click      12/5/2019    Net 1          12/6/2019    2,340.18      0.00   2,340.18       0.00      0.00          0.00
                            74     04246                      ATMOS ENERGY             UT     CHECK      764230120519   click      12/5/2019    Net 1          12/6/2019     857.41       0.00    857.41        0.00      0.00          0.00
                            74     04246                      ATMOS ENERGY             UT     CHECK      764472120519   click      12/5/2019    Net 1          12/6/2019    2,379.77      0.00   2,379.77       0.00      0.00          0.00
                                                                                                                                                           Vendor Totals    5,577.36      0.00   5,577.36       0.00      0.00          0.00


                           Co    Vendor                        Vendor Name    Vendor Group   Pay Type       Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30       < 60      < 90   Over Period
                            74     04306               KANSAS CITY BOARD               UT     CHECK      157589120619   click      12/6/2019    Net 1          12/7/2019    8,066.28      0.00   8,066.28       0.00      0.00          0.00
                                                                                                                                                           Vendor Totals    8,066.28      0.00   8,066.28       0.00      0.00          0.00


                           Co    Vendor                        Vendor Name    Vendor Group   Pay Type       Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30       < 60      < 90   Over Period
                            74     04310 KCMO WATER SVCS DEPARTMENT                    UT     CHECK      163274120119   click      12/1/2019   Net 15         12/16/2019    3,421.55      0.00   3,421.55       0.00      0.00          0.00
                                                                                                                                                           Vendor Totals    3,421.55      0.00   3,421.55       0.00      0.00          0.00


                           Co    Vendor                        Vendor Name    Vendor Group   Pay Type       Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30       < 60      < 90   Over Period
                            74     04756            COMCAST CORPORATE                  UT     CHECK      579195042218   click      4/22/2018    Net 1          4/23/2018      (2.95)      0.00       0.00       0.00      0.00         (2.95)
                            74     04756            COMCAST CORPORATE                  UT     CHECK      675892081119   click      9/14/2019    Net 1          9/15/2019     (96.90)      0.00       0.00       0.00      0.00        (96.90)
                                                                                                                                                           Vendor Totals     (99.85)      0.00       0.00       0.00      0.00        (99.85)


                           Co    Vendor                        Vendor Name    Vendor Group   Pay Type       Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30       < 60      < 90   Over Period
                            74     04814                       OPPD OMAHA              UT     CHECK      768669120919   click      12/9/2019    Net 1         12/10/2019    3,914.27      0.00   3,914.27       0.00      0.00          0.00
                                                                                                                                                           Vendor Totals    3,914.27      0.00   3,914.27       0.00      0.00          0.00


                           Co    Vendor                        Vendor Name    Vendor Group   Pay Type       Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30       < 60      < 90   Over Period
                            74     04824                       TDS TELECOM             UT     CHECK      039002011220   click      1/12/2020    Net 1          1/13/2020     479.60     479.60       0.00       0.00      0.00          0.00
                            74     04824                       TDS TELECOM             UT     CHECK      039002121219   click     12/12/2019    Net 1         12/13/2019     472.31       0.00    472.31        0.00      0.00          0.00
                                                                                                                                                           Vendor Totals     951.91     479.60    472.31        0.00      0.00          0.00


                           Co    Vendor                        Vendor Name    Vendor Group   Pay Type       Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30       < 60      < 90   Over Period
                            74     05740             MIDAMERICAN ENERGY                UT     CHECK      068022112719   click     11/27/2019    Net 1         11/28/2019    4,535.47      0.00       0.00   4,535.47      0.00          0.00
                            74     05740             MIDAMERICAN ENERGY                UT     CHECK      081058121619   click     12/16/2019    Net 1         12/17/2019    1,106.56      0.00   1,106.56       0.00      0.00          0.00
                            74     05740             MIDAMERICAN ENERGY                UT     CHECK      126001120419   click      12/4/2019    Net 1          12/5/2019    1,874.47      0.00   1,874.47       0.00      0.00          0.00
                            74     05740             MIDAMERICAN ENERGY                UT     CHECK      154020121319   click     12/13/2019    Net 1         12/14/2019    6,482.76      0.00   6,482.76       0.00      0.00          0.00
                                                                                                                                                           Vendor Totals   13,999.26      0.00   9,463.79   4,535.47      0.00          0.00




           Copyright InfoSync Services and RightViewWeb.com
                Case 19-43756                                        Doc 79                 Filed 01/02/20 Entered 01/02/20 09:39:47                                                                         Desc Main
                                                                                              Document     Page 6 of 7


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current        < 30       < 60      < 90   Over Period
                 74     05831             SIOUX FALLS UTILITIES            UT     CHECK       180337120619   click      12/6/2019    Net 1          12/7/2019    3,414.34      0.00    3,414.34       0.00      0.00          0.00
                                                                                                                                                Vendor Totals    3,414.34      0.00    3,414.34       0.00      0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current        < 30       < 60      < 90   Over Period
                 74     06295          CASS CO ELECTRIC COOP               UT     CHECK       015896113019   click     11/30/2019    Net 1          12/1/2019    5,892.00      0.00    5,892.00       0.00      0.00          0.00
                                                                                                                                                Vendor Totals    5,892.00      0.00    5,892.00       0.00      0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current        < 30       < 60      < 90   Over Period
                 74     06305          CITY OF FARGO UTILITIES             UT     CHECK       087519112619   click     11/26/2019    Net 1         11/27/2019    1,362.12      0.00        0.00   1,362.12      0.00          0.00
                                                                                                                                                Vendor Totals    1,362.12      0.00        0.00   1,362.12      0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current        < 30       < 60      < 90   Over Period
                 74     07090       VILLAGE OF CHERRY VALLEY               UT     CHECK       395000120319   click      12/3/2019    Net 1          12/4/2019     612.10       0.00     612.10        0.00      0.00          0.00
                                                                                                                                                Vendor Totals     612.10       0.00     612.10        0.00      0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current        < 30       < 60      < 90   Over Period
                 74     07393                           COMED              UT     CHECK       042058121619   click     12/16/2019    Net 1         12/17/2019    3,979.76      0.00    3,979.76       0.00      0.00          0.00
                 74     07393                           COMED              UT     CHECK       105083121619   click     12/16/2019    Net 1         12/17/2019    1,245.52      0.00    1,245.52       0.00      0.00          0.00
                 74     07393                           COMED              UT     CHECK       837013121819   click     12/18/2019    Net 1         12/19/2019    5,357.25      0.00    5,357.25       0.00      0.00          0.00
                                                                                                                                                Vendor Totals   10,582.53      0.00   10,582.53       0.00      0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current        < 30       < 60      < 90   Over Period
                 74     07564          INDIANA MICHIGAN POWER              UT     CHECK       203813120619   click      12/6/2019    Net 1          12/7/2019    4,093.00      0.00    4,093.00       0.00      0.00          0.00
                                                                                                                                                Vendor Totals    4,093.00      0.00    4,093.00       0.00      0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current        < 30       < 60      < 90   Over Period
                 74     07610                             AT&T             UT     CHECK       014608120419   click      12/4/2019    Net 1          12/5/2019     326.73       0.00     326.73        0.00      0.00          0.00
                 74     07610                             AT&T             UT     CHECK       215466120419   click      12/4/2019    Net 1          12/5/2019     236.22       0.00     236.22        0.00      0.00          0.00
                 74     07610                             AT&T             UT     CHECK       258071121019   click     12/10/2019    Net 1         12/11/2019      27.38       0.00      27.38        0.00      0.00          0.00
                 74     07610                             AT&T             UT     CHECK       680396111919   click     11/19/2019    Net 1         11/20/2019    (239.78)      0.00        0.00   (239.78)      0.00          0.00
                                                                                                                                                Vendor Totals     350.55       0.00     590.33    (239.78)      0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current        < 30       < 60      < 90   Over Period
                 74     07704       AT&T MOBILITY CORP (3057)              UT     CHECK      610518121519A   click     12/15/2019    Net 1         12/16/2019     171.63       0.00     171.63        0.00      0.00          0.00
                                                                                                                                                Vendor Totals     171.63       0.00     171.63        0.00      0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current        < 30       < 60      < 90   Over Period
                 74     07813       CITY UTILITIES FORT WAYNE              UT     CHECK       040866041919   click      4/19/2019    Net 1          4/20/2019     (71.12)      0.00        0.00       0.00      0.00        (71.12)
                 74     07813       CITY UTILITIES FORT WAYNE              UT     CHECK       040866112019   click     11/20/2019    Net 1         11/21/2019    1,999.47      0.00        0.00   1,999.47      0.00          0.00
                                                                                                                                                Vendor Totals    1,928.35      0.00        0.00   1,999.47      0.00        (71.12)


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current        < 30       < 60      < 90   Over Period
                 74     07971                 AMEREN MISSOURI              UT     CHECK       604154121019   click     12/10/2019    Net 1         12/11/2019    3,775.52      0.00    3,775.52       0.00      0.00          0.00
                                                                                                                                                Vendor Totals    3,775.52      0.00    3,775.52       0.00      0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current        < 30       < 60      < 90   Over Period
                 74     07985          TOLEDO EDISON MAUMEE                UT     CHECK       554376120619   click      12/6/2019    Net 1          12/7/2019    4,035.35      0.00    4,035.35       0.00      0.00          0.00
                                                                                                                                                Vendor Totals    4,035.35      0.00    4,035.35       0.00      0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current        < 30       < 60      < 90   Over Period
                 74     08052                       NIPSCO FW              UT     CHECK       560047120319   click      12/3/2019    Net 1          12/4/2019    1,547.23      0.00    1,547.23       0.00      0.00          0.00
                 74     08052                       NIPSCO FW              UT     CHECK       740091121119   click     12/11/2019    Net 1         12/12/2019     940.70       0.00     940.70        0.00      0.00          0.00
                                                                                                                                                Vendor Totals    2,487.93      0.00    2,487.93       0.00      0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current        < 30       < 60      < 90   Over Period
                 74     08060            COLUMBIA GAS OF OHIO              UT     CHECK       010000120619   click      12/6/2019    Net 1          12/7/2019    2,452.82      0.00    2,452.82       0.00      0.00          0.00
                                                                                                                                                Vendor Totals    2,452.82      0.00    2,452.82       0.00      0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current        < 30       < 60      < 90   Over Period
                 74     08306 DEPARTMENT OF PUBLIC UTILITIES               UT     CHECK       749504121419   click     12/14/2019    Net 1         12/15/2019    3,849.19      0.00    3,849.19       0.00      0.00          0.00
                                                                                                                                                Vendor Totals    3,849.19      0.00    3,849.19       0.00      0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current        < 30       < 60      < 90   Over Period
                 74     08474              MISHAWAKA UTILITIES             UT     CHECK       039446111219   click     11/12/2019    Net 1         11/13/2019    3,991.86      0.00        0.00   3,991.86      0.00          0.00
                                                                                                                                                Vendor Totals    3,991.86      0.00        0.00   3,991.86      0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current        < 30       < 60      < 90   Over Period
                 74     08736                  CARMEL UTILITIES            UT     CHECK       510200120419   click      12/4/2019    Net 1          12/5/2019     230.02       0.00     230.02        0.00      0.00          0.00
                                                                                                                                                Vendor Totals     230.02       0.00     230.02        0.00      0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current        < 30       < 60      < 90   Over Period
                 74     08791   INDIANAPOLIS POWER AND LIGHT               UT     CHECK       413282112719   click     11/27/2019    Net 1         11/28/2019    2,710.57      0.00        0.00   2,710.57      0.00          0.00
                                                                                                                                                Vendor Totals    2,710.57      0.00        0.00   2,710.57      0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current        < 30       < 60      < 90   Over Period
                 74     09556                      CENTURYLINK             UT     CHECK       777424080619   click       8/6/2019    Net 1           8/7/2019    (362.92)      0.00        0.00       0.00      0.00       (362.92)
                                                                                                                                                Vendor Totals    (362.92)      0.00        0.00       0.00      0.00       (362.92)


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current        < 30       < 60      < 90   Over Period
                 74     09569                      CENTURYLINK             UT     CHECK       266328121019   click     12/10/2019    Net 1         12/11/2019     126.68       0.00     126.68        0.00      0.00          0.00
                                                                                                                                                Vendor Totals     126.68       0.00     126.68        0.00      0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current        < 30       < 60      < 90   Over Period
                 74     10793       VECTREN ENERGY DELIVERY                UT     CHECK       944222120419   click      12/4/2019    Net 1          12/5/2019     808.86       0.00     808.86        0.00      0.00          0.00
                                                                                                                                                Vendor Totals     808.86       0.00     808.86        0.00      0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current        < 30       < 60      < 90   Over Period
                 74     11072                 FLORIDA CITY GAS             UT     CHECK       877160120719   click      12/7/2019    Net 1          12/8/2019     824.39       0.00     824.39        0.00      0.00          0.00
                                                                                                                                                Vendor Totals     824.39       0.00     824.39        0.00      0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current        < 30       < 60      < 90   Over Period
                 74     11123        FLORIDA POWER AND LIGHT               UT     CHECK       911013120419   click      12/4/2019    Net 1          12/5/2019    5,195.98      0.00    5,195.98       0.00      0.00          0.00
                                                                                                                                                Vendor Totals    5,195.98      0.00    5,195.98       0.00      0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current        < 30       < 60      < 90   Over Period
                 74     11133                             AT&T             UT     CHECK       020478121019   click     12/10/2019    Net 1         12/11/2019      93.65       0.00      93.65        0.00      0.00          0.00
                                                                                                                                                Vendor Totals      93.65       0.00      93.65        0.00      0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current        < 30       < 60      < 90   Over Period
                 74     11303 MIAMIDADE WATER& SEWER DEPT                  UT     CHECK       439946121119   click     12/11/2019    Net 1         12/12/2019    2,376.09      0.00    2,376.09       0.00      0.00          0.00
                                                                                                                                                Vendor Totals    2,376.09      0.00    2,376.09       0.00      0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current        < 30       < 60      < 90   Over Period
                 74     11519                      DTE ENERGY              UT     CHECK       710246121619   click     12/16/2019    Net 1         12/17/2019    6,644.83      0.00    6,644.83       0.00      0.00          0.00




Copyright InfoSync Services and RightViewWeb.com
                Case 19-43756                                        Doc 79                 Filed 01/02/20 Entered 01/02/20 09:39:47                                                                         Desc Main
                                                                                              Document     Page 7 of 7


                                                                                                                                                Vendor Totals    6,644.83      0.00   6,644.83        0.00         0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30        < 60         < 90   Over Period
                 74     11884   MALLORY VALLEY UTILITY DISCT               UT     CHECK      000098120219    click      12/2/2019    Net 1          12/3/2019     992.90       0.00    992.90         0.00         0.00          0.00
                                                                                                                                                Vendor Totals     992.90       0.00    992.90         0.00         0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30        < 60         < 90   Over Period
                 74     12203               ROCK RIVER WATER               UT     CHECK      03950V100219    click      10/2/2019    Net 1          10/3/2019    6,124.54      0.00       0.00        0.00     6,124.54          0.00
                                                                                                                                                Vendor Totals    6,124.54      0.00       0.00        0.00     6,124.54          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30        < 60         < 90   Over Period
                 74     12258     MIDDLE TENNESSEE ELECTRIC                UT     CHECK      746491121719    click     12/17/2019    Net 1         12/18/2019    4,266.64      0.00   4,266.64        0.00         0.00          0.00
                                                                                                                                                Vendor Totals    4,266.64      0.00   4,266.64        0.00         0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30        < 60         < 90   Over Period
                 74     12887               CITY OF NAPERVILLE             UT     CHECK      143252112519    click     11/25/2019    Net 1         11/26/2019    7,529.57      0.00       0.00    7,529.57         0.00          0.00
                                                                                                                                                Vendor Totals    7,529.57      0.00       0.00    7,529.57         0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30        < 60         < 90   Over Period
                 74     13231            DOVER GREASE TRAPS                VE     CHECK           2752487    click     11/20/2019   Net 30         12/20/2019     250.00       0.00       0.00     250.00          0.00          0.00
                                                                                                                                                Vendor Totals     250.00       0.00       0.00     250.00          0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30        < 60         < 90   Over Period
                 74     13626                             AT&T             UT     CHECK      548911112719    click     11/27/2019    Net 1         11/28/2019      72.82       0.00       0.00      72.82          0.00          0.00
                                                                                                                                                Vendor Totals      72.82       0.00       0.00      72.82          0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30        < 60         < 90   Over Period
                 74     13707                        NICOR GAS             UT     CHECK      184251120719    click      12/7/2019    Net 1          12/8/2019    2,023.59      0.00   2,023.59        0.00         0.00          0.00
                 74     13707                        NICOR GAS             UT     CHECK      294382121319    click     12/13/2019    Net 1         12/14/2019    2,671.27      0.00   2,671.27        0.00         0.00          0.00
                 74     13707                        NICOR GAS             UT     CHECK      566204121019    click     12/10/2019    Net 1         12/11/2019    2,095.94      0.00   2,095.94        0.00         0.00          0.00
                                                                                                                                                Vendor Totals    6,790.80      0.00   6,790.80        0.00         0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30        < 60         < 90   Over Period
                 74     13971              CONSUMERS ENERGY                UT     CHECK      191197121019    click     12/10/2019    Net 1         12/11/2019    5,762.26      0.00   5,762.26        0.00         0.00          0.00
                 74     13971              CONSUMERS ENERGY                UT     CHECK      820304121219    click     12/12/2019    Net 1         12/13/2019    3,585.87      0.00   3,585.87        0.00         0.00          0.00
                                                                                                                                                Vendor Totals    9,348.13      0.00   9,348.13        0.00         0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30        < 60         < 90   Over Period
                 74     14438            NORTHVILLE TOWNSHIP               UT     CHECK      BL0C00111819    click     11/18/2019    Net 1         11/19/2019    4,818.78      0.00       0.00    4,818.78         0.00          0.00
                                                                                                                                                Vendor Totals    4,818.78      0.00       0.00    4,818.78         0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30        < 60         < 90   Over Period
                 74     14495                          PEOPLES             UT     CHECK      630481121319    click     12/13/2019    Net 1         12/14/2019    2,130.66      0.00   2,130.66        0.00         0.00          0.00
                                                                                                                                                Vendor Totals    2,130.66      0.00   2,130.66        0.00         0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30        < 60         < 90   Over Period
                 74     15091        LINCOLN ELECTRIC SYSTEM               UT     CHECK      245051113019    click     11/30/2019    Net 1          12/1/2019    3,462.94      0.00   3,462.94        0.00         0.00          0.00
                                                                                                                                                Vendor Totals    3,462.94      0.00   3,462.94        0.00         0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30        < 60         < 90   Over Period
                 74
                  WASTE
                      15230
                        MANAGEMENT NATIONAL SERVICES INC                   UT     CHECK        1001193383    click     11/18/2019    Net 1         11/19/2019   24,355.26      0.00       0.00   24,355.26         0.00          0.00
                                                                                                                                                Vendor Totals   24,355.26      0.00       0.00   24,355.26         0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30        < 60         < 90   Over Period
                 74     15247 MINNESOTA ENERGY RESOURCES                   UT     CHECK      600001121719    click     12/17/2019    Net 1         12/18/2019    2,967.65      0.00   2,967.65        0.00         0.00          0.00
                                                                                             Pay Type+E333                                      Vendor Totals    2,967.65      0.00   2,967.65        0.00         0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30        < 60         < 90   Over Period
                 74     16018                      CITY OF TROY                   CHECK      201800000031    click       1/5/2018    Net 1           1/6/2018   13,478.19      0.00       0.00        0.00         0.00     13,478.19
                                                                                                                                                Vendor Totals   13,478.19      0.00       0.00        0.00         0.00     13,478.19


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30        < 60         < 90   Over Period
                 74     16517                          VERIZON                    CHECK      000121120919    click      12/9/2019    Net 1         12/10/2019      80.23       0.00     80.23         0.00         0.00          0.00
                 74     16517                          VERIZON                    CHECK      000168121219    click     12/12/2019    Net 1         12/13/2019      47.78       0.00     47.78         0.00         0.00          0.00
                                                                                                                                                Vendor Totals     128.01       0.00    128.01         0.00         0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30        < 60         < 90   Over Period
                 74 CHARTER
                      16770 COMMUINICATIONS HOLDINGS LLC                   UT     CHECK       15850 120519   click      12/5/2019    Net 1          12/6/2019      89.99       0.00     89.99         0.00         0.00          0.00
                                                                                                                                                Vendor Totals      89.99       0.00     89.99         0.00         0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30        < 60         < 90   Over Period
                 74     16783               INFINITE ENERGY INC            UT     CHECK      062282113019    click     11/30/2019    Net 1          12/1/2019     593.04       0.00    593.04         0.00         0.00          0.00
                                                                                                                                                Vendor Totals     593.04       0.00    593.04         0.00         0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30        < 60         < 90   Over Period
                 74     17029                SPIRE MISSOURI INC            UT     CHECK      441111121119    click     12/11/2019    Net 1         12/12/2019    2,582.44      0.00   2,582.44        0.00         0.00          0.00
                 74     17029                SPIRE MISSOURI INC            UT     CHECK      560000121219    click     12/12/2019    Net 1         12/13/2019    3,077.27      0.00   3,077.27        0.00         0.00          0.00
                                                                                                                                                Vendor Totals    5,659.71      0.00   5,659.71        0.00         0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30        < 60         < 90   Over Period
                 74   COMPLETE
                       17160   SOLUTIONS AND SOURCING INC                  UT     CHECK          CS128556    click      12/1/2019    Net 1          12/2/2019    1,694.57      0.00   1,694.57        0.00         0.00          0.00
                                                                                                                                                Vendor Totals    1,694.57      0.00   1,694.57        0.00         0.00          0.00


                Co    Vendor                       Vendor Name    Vendor Group   Pay Type        Invoice #   Image   Invoice Date   Terms    Invoice Due Date       Total   Current       < 30        < 60         < 90   Over Period
                 74     17511              UGI ENTERPRISES INC                    CHECK          G4375703    click     10/25/2019   Net 30         11/24/2019      (8.75)      0.00       0.00        0.00       (8.75)          0.00
                 74     17511              UGI ENTERPRISES INC                    CHECK          G4431054    click     12/19/2019   Net 30          1/18/2020     706.37       0.00    706.37         0.00         0.00          0.00
                                                                                                                                                Vendor Totals     697.62       0.00    706.37         0.00       (8.75)          0.00




Copyright InfoSync Services and RightViewWeb.com
